


110 HR 6070 IH: To amend the Servicemembers Civil Relief Act to guarantee

U.S. House of Representatives
2008-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6070
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2008
			Mr. Carter (for
			 himself, Mr. Burgess,
			 Mr. Conaway,
			 Mr. Pearce,
			 Mr. Thornberry,
			 Mr. Kucinich,
			 Mr. Wilson of South Carolina,
			 Mr. McCotter,
			 Mr. King of New York,
			 Mr. Ferguson,
			 Mr. McHugh,
			 Mr. McCrery,
			 Mr. McCarthy of California,
			 Mr. Dent, Mr. Rehberg, Mr.
			 Brown of South Carolina, Mr.
			 Latta, Mr. Barrett of South
			 Carolina, Mr. Terry,
			 Mr. Putnam,
			 Mr. Gingrey,
			 Mr. Cole of Oklahoma,
			 Mr. Culberson,
			 Mr. Boustany,
			 Mr. McDermott,
			 Mr. Sires,
			 Mr. Holt, Mr. Kennedy, Mr.
			 Cantor, Mr. Dreier,
			 Mr. Boehner,
			 Mr. Blunt,
			 Mr. Rodriguez,
			 Mr. Brady of Texas,
			 Mr. Neugebauer,
			 Mrs. Blackburn,
			 Ms. Ginny Brown-Waite of Florida,
			 Ms. Granger,
			 Mr. Sullivan,
			 Mr. Edwards,
			 Mr. Rogers of Michigan,
			 Mr. Marshall,
			 Mr. Cuellar,
			 Mr. Poe, Mr. Hinojosa, Mr.
			 Miller of Florida, Mrs.
			 Musgrave, Mr. David Davis of
			 Tennessee, Mr. Gallegly,
			 Mr. Hall of Texas,
			 Mr. Ross, Mr. Mica, Mr. Deal
			 of Georgia, Mr. Broun of
			 Georgia, Mr. Coble,
			 Ms. Foxx, Mr. Turner, Mr.
			 Hensarling, Mr. Smith of
			 Texas, Mr. Shuster,
			 Mr. McCaul of Texas,
			 Mr. Kingston,
			 Mr. Boozman,
			 Mr. Kline of Minnesota,
			 Ms. Ros-Lehtinen,
			 Mr. Rangel,
			 Mr. Lincoln Davis of Tennessee, and
			 Mrs. Myrick) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend the Servicemembers Civil Relief Act to guarantee
		  the residency of spouses of military personnel.
	
	
		1.Short titleThis Act may be cited as the Military
			 Spouses Residency Relief Act.
		2.Guarantee of
			 residency for spouses of military personnel
			(a)Guarantee of
			 residencySection 705 of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 595) is amended—
				(1)by
			 striking For and inserting (a) For; and
				(2)by adding at the
			 end the following new subsection:
					
						(b)For the purposes of voting for any Federal
				office (as defined in section 301 of the Federal Election Campaign Act of 1971
				(2 U.S.C. 431)) or a State or local office, a person who is absent from a State
				because the person is accompanying the person’s spouse who is absent from that
				same State in compliance with military or naval orders shall not, solely by
				reason of that absence—
							(1)be deemed to have
				lost a residence or domicile in that State, without regard to whether or not
				the person intends to return to that State;
							(2)be deemed to have
				acquired a residence or domicile in any other State; or
							(3)be deemed to have
				become a resident in or a resident of any other
				State.
							.
				(b)Clerical
			 amendments
				(1)The heading for
			 such section is amended to read as follows:
					
						705.Guarantee of
				residency for military personnel and spouses of military
				personnel
						.
				(2)The item relating
			 to such section in the table of contents in section 1(b) of such Act is amended
			 to read as follows:
					
						
							Sec. 705. Guarantee of residency for
				military personnel and spouses of military
				personnel.
						
						.
				3.Residence for tax
			 purposesSection 511(a) of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 571(a)) is amended—
			(1)by inserting
			 (1) before A servicemem­ber; and
			(2)by adding at the
			 end the following:
				
					(2)A
				spouse of a servicemember shall neither lose nor acquire a residence or
				domicile for purposes of taxation with respect to the person, personal
				property, or income of the spouse by reason of being absent or present in any
				tax jurisdiction of the United States solely to be with the servicemember in
				compliance with the servicemember’s military orders if the residence or
				domicile, as the case may be, is the same for the servicemember and the
				spouse.
					.
			
